EXHIBIT 10.10

CHANGE OF CONTROL AGREEMENT



This Change of Control Agreement ("Agreement") is hereby entered into on this
23rd day of August, 2007, by and between CHEMUNG CANAL TRUST COMPANY, a trust
company chartered under the laws of the State of New York with its principal
office located at One Chemung Canal Plaza, Elmira, New York 14902 ("Bank"), and
JAMES E. COREY III, ("Executive").

WHEREAS, Executive serves as the Executive Vice President of the Bank; and

WHEREAS, the Bank desires to set forth the severance benefits Executive would
receive in the event of a termination of Executive's employment with the Bank
following the occurrence of a Change of Control;

NOW THEREFORE, to ensure Executive's continued dedication to the Bank and to
induce Executive to remain and continue in the employ of the Bank, and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereby agree as follows:

1. CHANGE OF CONTROL. This Agreement shall become operative only if and when
there has occurred a "Change of Control" of the Bank. A "Change of Control"
shall mean (1) any merger, consolidation or other corporate reorganization in
which the Bank is not the surviving corporation, (2) the event that any "person"
(as that term is used in Sections 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934) becomes the beneficial owner, directly or indirectly, of securities
of the Bank representing thirty percent (30%) or more of the combined voting
power of the Bank's then outstanding securities, provided that the acquisition
of additional securities or voting power by a person who, as of the date of this
Agreement, already is the direct or indirect beneficial owner of twenty percent
(20%) of such combined voting power, shall not constitute a Change of Control,
or (3) the event in which a majority of the members of the Bank's Board of
Directors is replaced during any twenty-four (24) month period by Directors
whose appointment or election is not endorsed by two-thirds (2/3) of the members
of the Bank's Board of Directors prior to the date of appointment or election.

2. TERMINATION.

(a) If, after the occurrence of a Change of Control, Executive's employment is
terminated by the Bank without Cause within the twelve (12) month period
immediately following the effective date of the Change of Control or if the
Executive terminates his or her employment with the Bank for any reason, within
such period, the Bank shall pay to Executive, in addition to any other
compensation, remuneration, or benefits due to Executive under any other plan,
contract, or arrangement with the Bank, the Severance Pay described in Section 3
of this Agreement in equal monthly installments for the twenty-four (24) months
immediately following the effective date of the termination of Executive's
employment, with the first such installment to be paid on the first day of the
first month immediately following the month in which Executive's employment is
terminated.

(b) For the purposes of this section, the Bank shall have "Cause" to terminate
Executive's employment if Executive engages in personal dishonesty, willful
misconduct, breach of fiduciary duty, willful violation of any law, rule, or
regulation (other than traffic violations or similar offenses), gross
insubordination, or gross negligence. For the purposes of this paragraph, no act
or failure to act shall be considered "willful" unless done or omitted to be
done, by the Executive not in good faith and without a reasonable belief that
Executive's action or omission is in the best interests of the Bank. In no event
shall Executive be deemed to have been terminated for Cause unless and until
there shall have been delivered to Executive a copy of a certification by a
majority of the non-officer members of the Board of Directors finding that the
Executive was guilty of conduct deemed to be Cause within the meaning of this
paragraph.

3. SEVERANCE PAY. Except as provided in Section 4 of this Agreement, Severance
Pay payable to the Executive pursuant to this Agreement shall mean two (2.0)
times the highest annual compensation (including only salary and bonuses) paid
by the Bank to Executive for any of the two (2) calendar years ending with the
year in which Executive's employment is terminated. Severance Pay shall be
reduced by all amounts that are required to be withheld or deducted under
federal, state or municipal law.

4. LIMITATIONS ON SEVERANCE PAY.

(a) Notwithstanding any other provision of this Agreement, in no event shall the
Bank be required to pay to Executive any amount under this Agreement which
would, in the opinion of counsel to the Bank, constitute an "excess parachute
payment" as that term is defined by Section 280G and/or Section 4999 of the
Code. The Bank shall not be required to make any payment under this Agreement
if, in the opinion of counsel to the Bank, such payment or the amount thereof
would violate any applicable Federal, state or local law or regulation.

(b) In the event that the Bank is notified of any determination by counsel to
the Bank that the Bank's payment of any amount under this Agreement would
violate paragraph 4(a), the Bank shall provide Executive written notice of such
determination within five (5) business days of the date of such determination,
which notice shall indicate the amount by which any payment will be reduced as a
result of such determination.

(c) All payments of Severance Pay pursuant to this Agreement shall be reduced by
the Bank as may be necessary to avoid violation of this Section 4. In the event
that any government or other authority of competent jurisdiction determines that
any amount received by Executive pursuant to this Agreement constitutes an
"excess parachute payment," or unreasonable compensation for the services
performed or to be performed by Executive for the Bank, Executive agrees to
immediately repay to the Bank the amount determined to be an "excess parachute
payment" or unreasonable compensation. In the event that any such authority
determines that any aspect of the transactions between Executive and the Bank
pursuant to this Agreement violates any federal, state or local law or
regulation, the parties hereto agree to cooperate to take all steps necessary to
cure such violation.

5. REGULATORY LIMITS. The provisions of this Section 5 shall control as to
continuing rights and obligations under this agreement notwithstanding any other
provision of this Agreement, for so long as the Bank shall be regulated by the
Board of Governors of the Federal Reserve System, the Federal Deposit Insurance
Corporation, the New York State Banking Department or any other federal or state
banking agency (each a "Regulator").

(a) All obligations under this Agreement shall be terminated, except to the
extent determined by any Regulator that continuation thereof is necessary for
the continued operation of the Bank at the time the Regulator enters into an
agreement to provide assistance to or on behalf of the Bank, or approves a
supervisory merger to resolve problems related to the operation of the Bank, or
when the Bank is determined by a Regulator to be in an unsafe or unsound
condition, notwithstanding the vesting of any rights of the parties.

(b) All obligations under this Agreement shall be subject to and conditioned
upon the Bank's satisfaction of and compliance with all state and federal laws,
rules, and regulations applicable to the Bank, notwithstanding the vesting of
any rights hereunder. The Bank shall be relieved of all obligations under this
Agreement to the extent that performance or satisfaction of such obligations
would violate or be inconsistent with any federal or state law, rule, or
regulation (including, without limitation, safety and soundness standards and
related regulatory guidance), any order, directive or notice from a Regulator,
or any formal or informal agreement, safety and soundness compliance plan, or
other agreement or plan entered into by and between the Bank and any Regulator.
Whether the obligations of this Agreement are inconsistent with any law, rule,
regulation, order, directive, notice, agreement, or plan just described shall be
deemed determined if so found by any Regulator or by an opinion of the Bank's
counsel, a copy or written summary of which finding or opinion of counsel shall
be provided by the Bank to Executive within five (5) business days of the Bank's
notice of such a determination.

(c) The payment, accrual and/or vesting of any Severance Pay shall be suspended
in the event the Bank receives any notice from any Regulator indicating an
intent to issue an order or directive requiring the Bank to take prompt
corrective action or to take or refrain from taking any other action.

(d) In the event that any Regulator terminates or requires the Bank by order or
directive to terminate Executive, Bank shall be relieved of all obligations
under this Agreement and this Agreement shall be terminated and shall have no
further force and effect.

(e) In the event that the Bank is relieved of any or all of its obligations
under this Agreement as a result of the application of this Section 5 or that
any or all of such obligations is suspended, the Bank shall provide, within five
(5) business days of the Bank's notice of relief or suspension, written notice
to Executive describing the extent to which the Bank has been relieved of its
obligations under this Agreement or to which such obligations have been
suspended and the reason(s) therefor.



6. SUCCESSORS. This Agreement shall inure to the benefit of and be enforceable
by Executive's personal representatives and heirs. In the event that Executive
dies while any amounts remain payable to Executive hereunder, all such amounts
shall be paid in accordance with the terms of this Agreement to designee(s) or,
if there is no such designee, to Executive's estate.



7. SEVERABILITY. In the event that any court or other authority of competent
jurisdiction determines that any provision of this Agreement is invalid, illegal
or unenforceable, such invalidity, illegality or unenforceability shall be
limited to such provision and shall not affect the validity, legality, or
enforceability of any other provision. Any provision in this Agreement which is
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be invalid, illegal or unenforceable, only to the extent required
by such jurisdiction and without rendering such provision invalid, illegal, or
unenforceable in any other jurisdiction.

8. NO RIGHT TO CONTINUE EMPLOYMENT. This Agreement shall not give Executive any
right to remain in the employ of the Bank. Subject to the severance provisions
in this Agreement or in any other written agreement between the Bank and
Executive, the Bank reserves the right to terminate Executive's employment at
any time.

9. AMENDMENT; WAIVER. No provision of this Agreement may be modified or waived
except by a written instrument executed by Executive and on behalf of the Bank
by an authorized representative, which instrument specifically refers to this
Section 9. No waiver of compliance with any condition or provision of this
Agreement shall be deemed or constitute a waiver of any other provision or
condition of this Agreement and shall not operate to preclude or limit any
future waivers or modifications of the Agreement.

10. NOTICES. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing ands shall be
deemed to have been duly given when delivered or mailed by United States
first-class registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

If to the Bank Chemung Canal Trust Company

One Chemung Canal Plaza

P.O. Box 1522

Elmira, New York 14902-1522


or at such other address as any party may furnish to the other in writing.
Notice s of change of address shall be effective only upon receipt.

11. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties and supersedes all current and prior agreements and understandings,
whether written or oral, between the parties, with respect to the subject matter
hereof.

12. GOVERNING LAW. This Agreement shall be interpreted and construed in
accordance with the laws of the State of New York, without regard to any
conflicts of law rules or principles.

13. JURISDICTION; VENUE; WAIVER OF JURY TRIAL. The Bank and Executive agree that
any action or proceeding seeking to enforce any provision of, or based on any
claim arising out of, or otherwise relating to this Agreement shall be brought
in the courts of the State of New York, or, if it has or can acquire
jurisdiction, in the United States District Court for the Western District of
new York. The Bank and Executive each give their consent to the jurisdiction of
these courts in any such action or proceeding and hereby waive any object to
venue being laid in such courts. The Bank and Executive further agree to waive
their respective rights to a trial by jury in any such action or proceeding.

14. SECTION HEADINGS. All Section headings herein are included for the purposes
of convenience only and shall not be deemed to have any effect on the
construction or interpretation of any provision of this Agreement.

IN WITNESS WHEREOF, the parties hereto have hereby executed this Agreement as of
the date set forth above.

CHEMUNG CANAL TRUST COMPANY,

By: /s/ Ronald M. Bentley

Ronald M. Bentley

Its: President & Chief Executive Officer


EXECUTIVE

/s/ James E. Corey III

James E. Corey III